Title: To George Washington from Robert Lawson, 24 October 1781
From: Lawson, Robert
To: Washington, George


                  Sir,
                     
                     Camp Drinking Spring—9 Miles from Wmsburg Octo 24th 1781
                  
                  I do myself the honor to enclose to your Excellency, a Return of the Prisoners committed to the care of the Escort under my command, which I have reason to believe to be a correct one.
                  I have had no reports to me of desertion as yet; but I fear that should they be dispos’d to desert in the Night time, it will not be in my power to prevent it: for the number of militia with me does not amount to one thousand; the greater part of which number will be entitled to discharges in about six or seven days from this time.  Those who remain are so very impatient to get home (which added to the many discharg’d daily as unfit to march) that my task is inconceivably irksome.
                  I am not certain whether this Return corresponds with that made by the Commissary of Prisoners, who has made none to me.  With the greatest respect I have the honor to be, Sir, Your Excellencys Most Obedt & very humble servt
                  
                     Ro: Lawson B.G.M.
                  
               